                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


LAKEITA KEMP, individually and on
                               )
behalf of all others similarly situated,
                               )
                               )
     Plaintiff,                )
                               )
v.                             )                     Case No. 3:19-cv-00854
                               )                     Judge Campbell/Frensley
NISSAN NORTH AMERICA, INC. and )
NISSAN MOTOR CO., LTD.,        )
                               )
     Defendants.               )



                                             ORDER

                                      I. INTRODUCTION

       In this automotive products liability action, Plaintiff Lakeita Kemp seeks damages and

equitable relief from Defendants Nissan North America, Inc. (“NNA”) and Nissan Motor Co.,

Ltd. (“NML”) (collectively, “Nissan”) related to an alleged defect in the Automatic Emergency

Braking (“AEB”) system in her Nissan vehicle. Docket No. 30 (Amended Complaint). Ms.

Kemp seeks to represent a class of similarly situated individuals. Id. at 18-22.

       This matter is now before the Court upon Ms. Kemp’s Motion for Consolidation for Pre-

Trial Purposes, in which Ms. Kemp asks the Court to consolidate her case (for pretrial purposes

only) with another Nissan automotive products liability action. Docket No. 45. Ms. Kemp has

also filed a Supporting Memorandum. Docket No. 46. Nissan has filed a Response in

Opposition. Docket No. 54. Ms. Kemp has filed a Reply. Docket No. 62. For the reasons set

forth below, Ms. Kemp’s Motion is GRANTED.




    Case 3:19-cv-00854 Document 63 Filed 05/06/20 Page 1 of 5 PageID #: 580
                                   II. LAW AND ANALYSIS

A. Motions for Consolidation

       In federal court, motions to consolidate are governed by Rule 42, which states:

               (a) Consolidation. If actions before the court involve a common
               question of law or fact, the court may:

               (1) join for hearing or trial any or all matters at issue in the actions;

               (2) consolidate the actions; or

               (3) issue any other orders to avoid unnecessary cost or delay.

Fed. R. Civ. P. 42(a).

       Consolidation is a matter for the trial court’s discretion. Cantrell v. GAF Corp., 999 F.2d

1007, 1011 (6th Cir. 1993), citing Stemler v. Burke, 344 F.2d 393, 396 (6th Cir. 1965). Cases

that have a common question of law or fact can be consolidated “for the economy and

convenience of the court and of the parties.” 3D Enters. Contr. Corp. v. Harpeth Valley Utils.

Dist., No. 3:05-0594, 2006 WL 8457621, 2006 U.S. Dist. LEXIS 105751, at *3 (M.D. Tenn. Oct.

11, 2006). The underlying objective of consolidation is “to administer the court’s business with

expedition and economy while providing justice to the parties.” Advey v. Celotex Corp., 962

F.2d 1177, 1180 (6th Cir. 1992), quoting 9 Wright & Miller, Federal Practice and Procedure, §

2381 (1971). Rule 42 does not require that all the claims in each case be identical in order to

consolidate the actions. See Guild Assocs., Inc. v. Bio-Energy (Wash.), LLC, 309 F.R.D. 436,

440 (S.D. Ohio 2015) (“For purposes of Rule 42 consolidation, questions of law and fact need

not be identical”).




                                                  2

    Case 3:19-cv-00854 Document 63 Filed 05/06/20 Page 2 of 5 PageID #: 581
B. Ms. Kemp’s Motion

       Ms. Kemp asks the Court to consolidate her case, for pretrial purposes only, with In re

Nissan North America, Inc. Litigation (Case No. 3:19-cv-00843). Ms. Kemp argues that the two

cases have multiple common questions of law and fact:

               They both involve allegations of the same defect being present in
               vehicles manufactured by Nissan, the same claims that the defect
               breaches warranties allegedly provided by Nissan, and the same
               allegations that Nissan defrauded consumers by failing to timely
               disclose the existence of the purported defect. Both cases involve
               allegations of breaches of warranty, violations of the Magnuson-
               Moss Warranty Act, fraudulent concealment, and unjust
               enrichment stemming from an alleged defect in the emergency
               braking systems in certain vehicle models manufactured by Nissan.
               The nature of the remedies that are requested in both cases include
               similar injunctive relief and requests that Nissan correct the alleged
               defect along with requests for monetary damages that plaintiffs
               alleged to have suffered as a result of the purported defect.
               Discovery in these cases will overlap considerably and will involve
               the exchange of virtually the same documents and depositions of
               virtually the same witnesses.

Docket No. 46, p. 2-3 (paragraph break omitted). Due to these similarities, Ms. Kemp contends

that consolidation for pretrial purposes would reduce the burden on the Parties and the Court as

the case moves through discovery, minimizing the duplication of motion practice, rulings, and

deadlines. Id. at 3-5.

       Nissan maintains that coordination of discovery (which the Parties have already agreed

to) can achieve the same benefits of judicial economy as consolidation and that the two cases

“present unique factual and legal questions.” Docket No. 54, p. 4. Specifically, Nissan argues

that “the named plaintiffs in the two cases owned completely different vehicles” and that the




                                                 3

    Case 3:19-cv-00854 Document 63 Filed 05/06/20 Page 3 of 5 PageID #: 582
allegations in each case rely on the laws of different states. Id. at 4-5. Nissan also points out that

motions to dismiss have been filed in both cases, and are pending in In re Nissan. 1 Id. at 5.

       Upon consideration of the two cases in light of the factors set forth in Cantrell, the Court

finds that they involve common questions of law and fact. 2 A common question of fact is

whether the AEB system, alleged to be present in various Nissan vehicles belonging to the

Plaintiffs, suffers from a defect that causes the emergency brake to suddenly and unexpectedly

engage, bringing the vehicles to a halt. Docket No. 30, p. 8-9; In re Nissan Consolidated Class

Action Complaint (Case No. 4:18-cv-07292, N.D.CA) Docket No. 38, p. 9-34. Common

questions of law include whether Nissan has breached warranties to consumers, violated the

Magnuson-Moss Warranty Act, or fraudulently concealed the alleged defect. Docket No. 30, p.

22-30; In re Nissan Consolidated Complaint, supra, Docket No. 38, p. 33-40.

       The Court further finds that consolidation for pretrial purposes would promote the

economy and convenience of the Court and of the Parties, as it will streamline discovery and the

motion practice that occasionally accompanies it. Nissan does not explain why consolidation for

discovery would result in “new consolidated pleadings” and “the motion-to-dismiss briefing

would begin anew.” Docket No. 54, p. 5. Because consolidation is not joinder, the Complaints

and responsive pleadings will not be affected. Consolidation “does not merge the suits into a

single cause, or change the rights of parties, or make those who are parties in one suit parties in

another.” U.S. ex rel. & for Use of Tennessee Valley Auth. v. An Easement & Right-of-Way Over

1.8 Acres of Land, More or Less, in Maury Cty., Tenn., 682 F. Supp. 353, 355 (M.D. Tenn.



1
  Since the time that Nissan’s brief was filed, the motions to dismiss have been fully briefed in
both cases.
2
  Because this Motion seeks consolidation for pretrial purposes only, some of the Cantrell factors
do not pertain, such as “the relative expense to all concerned of the single-trial, multiple-trial
alternatives.” Cantrell, 999 F. 2d at 1011.
                                                  4

    Case 3:19-cv-00854 Document 63 Filed 05/06/20 Page 4 of 5 PageID #: 583
1988), citing Johnson v. Manhattan Railway Co., 289 U.S. 479, 496 (1933). Additionally, the

disposition of the pending Motions to Dismiss (which must be decided on the pleadings alone)

will not be disturbed or delayed by this limited consolidation.

       Finally, because the Motion seeks only pretrial consolidation, the fact that the two cases

are brought under the laws of different states does not bar consolidation. Discovery in federal

court is governed not by state law, but by the Federal Rules of Civil Procedure. See Fed. R. Civ.

P. 26, 34. Considerations that might weigh against consolidation at the trial stage (such as the

potential for confusion resulting from different state laws) are not present here, where the issue is

only consolidation for pretrial matters. While referencing “potential differences,” Nissan has not

identified any pretrial matters that would be adversely affected due to the cases being brought

under the laws of different states. See Docket No. 54.

                                       III. CONCLUSION

       For the foregoing reasons, Ms. Kemp’s Motion (Docket No. 45) is GRANTED. This

case (No. 3:19-cv-00854) and In re Nissan North America, Inc. Litigation (No. 3:19-cv-00843)

will be consolidated for pretrial purposes only.




                                              IT IS SO ORDERED.


                                              ___________________________________
                                              Jeffery S. Frensley
                                              United States Magistrate Judge




                                                   5

    Case 3:19-cv-00854 Document 63 Filed 05/06/20 Page 5 of 5 PageID #: 584
